Opinion filed April 18, 2013




                                               In The


           Eleventh Court of Appeals
                                           ____________

                                      No. 11-13-00081-CR
                                          __________

                        MARGIE BUSTILLOS LOPEZ, Appellant

                                                 V.

                             THE STATE OF TEXAS, Appellee


                             On Appeal from the 142nd District Court
                                      Midland County, Texas
                                  Trial Court Cause No. CR38607



                               MEMORANDUM OPINION
          Margie Bustillos Lopez filed a pro se notice of appeal in this case. This court noted that
the trial court had certified that this is a plea-bargain case and that Lopez has no right of appeal.
See TEX. R. APP. P. 25.2(a)(2), (d). We issued a letter requesting that Lopez respond by April 5,
2013, and show grounds to continue the appeal. Lopez has not responded. We dismiss the
appeal.
          Lopez was originally placed on community supervision for the offense of possession of a
controlled substance. At that time, the trial court deferred the adjudication of Lopez’s guilt. The
clerk’s record indicates that the State later filed a motion to revoke and that Lopez entered into a
plea agreement with the State with respect to the motion. Lopez pleaded true to the State’s
motion to revoke, and the trial court assessed punishment pursuant to the terms of the plea
agreement at confinement for eight months in a state jail facility.     Thus, the trial court’s
certification—reflecting that Lopez has no right of appeal—is supported by the record and is not
defective. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005). Lopez’s appeal is
therefore prohibited by Rule 25.2, and we must dismiss the appeal without further action. Rule
25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
       Accordingly, this appeal is dismissed.


                                                           PER CURIAM


April 18, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                2